Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 10/30/2019, wherein claims 1-10 are pending. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, on pg. 10, 7 lines up from the bottom, “said button” should be changed to “said heat button” to maintain antecedent basis.
Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
and into said plurality of conduits when said blower is turned on”. Did the applicant intend to claim that the blower itself extends into the conduits when the blower is turned on? Or did the applicant intend to claim that air generated by the blower goes into the conduits when the blower is turned on? For the purpose of the prior art rejection, the examiner is interpreting this limitation as air generated by the blower goes into the conduits when the blower is turned on.
Regarding claim 4, it is unclear what is meant by “ each of said arm conduits is positioned in a respective one of said arms”. Said arms is lacking antecedent basis. Did applicant mean to claim a respective one of said sleeves? Or is there another arm structure? For the purpose of the prior art rejection, the examiner is interpreting “said arms” as referring to the sleeves.
Regarding claim 4, it is unclear what is meant by “said terminal end of each of said conduits being positioned adjacent to a cuff of said respective sleeve”. Which respective sleeve is being referred to? For the purpose of the prior art rejection, the examiner is interpreting the above limitation to mean that the terminal end of each of the conduits is positioned adjacent to a cuff of the sleeve within which the respective conduit is positioned.
Regarding claim 10, it is unclear what is meant by “ each of said arm conduits being positioned in a respective one of said arms”. Said arms is lacking antecedent basis. Did applicant mean to claim a respective one of said sleeves? Or is there another arm structure? For the purpose of the prior art rejection, the examiner is interpreting “said arms” as referring to the sleeves.
of said respective sleeve”. Which respective sleeve is being referred to? For the purpose of the prior art rejection, the examiner is interpreting the above limitation to mean that the terminal end of each of the conduits is positioned adjacent to a cuff of the sleeve within which the respective conduit is positioned.


All remaining claims are rejected as depending on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 20090271917) in view of Buckman (U.S. Patent No. 10299525) and further in view of Balzano (U.S. 20140130225).
	Regarding claim 1, Richardson teaches a temperature controlled garment assembly (10) being configured to warm a user (abstract), said assembly comprising: a jacket (12) being wearable on a user (fig. 1), said jacket having an inner layer (28) and an outer layer (32), said inner layer (28) being comprised of a fluid permeable material (para. 22), said jacket having a body (14) and a pair of sleeves (20) (fig. 1); a plurality of conduits (68)(fig. 1)(para. 26), each of said conduits being integrated into said jacket 
	Buckman teaches a personal heating and cooling device (abstract, col. 3, lines 59-60) that can be incorporated into a jacket (col. 4, lines 52-57) so as to provide a temperature controlled garment assembly being configured to warm or cool a user (abstract, col. 3, lines 59-60, col. 4, lines 52-57), the personal heating and cooling device comprising a housing (14), a heater and cooler within the housing (col. 3, lines 64-66) the heater and cooler being in thermal communication with a blower (16) (col. 5, lines 4-6), said cooler cooling air being blown by said blower when said cooler is turned 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the temperature controlled garment assembly of Richardson to both cool and warm a user by providing a cooler being positioned in said housing, said cooler being in thermal communication with said blower, said cooler cooling air being blown by said blower when said cooler is turned on wherein said cooler is configured to cool the user when the user wears said jacket in view of Buckman in order to increase versatility of the garment by allowing it to cool or heat the user as desired.
	The Richardson/Buckman combined reference fails to teach said outer layer being comprised of a fire resistant material, said outer layer being comprised of a fluid impermeable material.
	Balzano teaches an upper body garment having an outer layer (14) that may be comprised of fluid-impermeable material, a fire-resistant material, or other materials that may be desirable.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the outer layer of the Richardson/Buckman combined reference  of a fire resistant material and a fluid impermeable material in view of Balzano in order to increase protection to the wearer and to aid in keeping the hot or cold air within the garment.
Regarding claim 6, the Richardson/Buckman/Balzano combined reference teaches a heat switch (78, or 78,80) being movably coupled to said housing, said heat 
Buckman further teaches controls for the personal heating and cooling device can include a button or switch (18) movably coupled to a housing (fig. 2) to turn the heating or cooling unit on or off (col. 4, lines 52-62).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the heat switch of the combined reference as a heat button movably coupled to the housing in view of Buckman because Buckman teaches a switch and a button as known alternatives that would activate an on/off feature.

Regarding claim 8, the Richardson/Buckman/Balzano combined reference teaches a power supply (74) being coupled to said housing (para. 28), said power supply being electrically coupled to said blower and said heater , said power supply comprising at least one battery (para. 28); but doesn’t explicitly teach said power supply being electrically coupled to said cooler.
Buckman further teaches the cooling unit and heating unit can be powered by a single power supply(col. 3, lines 59-64). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have electrically coupled the power supply  to the cooler of the combined reference further in view of Buckman in order to conveniently power the cooler.

Buckman further teaches controls for the personal heating and cooling device can include a button or switch (18) movably coupled to a housing (fig. 2) to turn the heating or cooling unit on or off (col. 4, lines 52-62).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the heat switch of the combined reference as a heat button movably coupled to the housing in view of Buckman because Buckman teaches a switch and a button as known alternatives that would activate an on/off feature.


Claims 2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 20090271917) in view of Buckman (U.S. Patent No. 10299525) in view of Balzano (U.S. 20140130225) and further in view of Clarke (U.S. Patent No. 10874151).
Regarding claim 2, the Richardson/Buckman/Balzano combined reference teaches each of said conduits has an outer wall (wall of 68, perforated tubes, para. 26), said outer wall of each of said conduits having a plurality of air holes extending therethrough (perforated tubes, fig. 2), said air holes being spaced apart from each 
Clarke teaches an upper body garment (figs. 1-3) comprising air conduits (20a,20b) having air holes (22), said air holes being distributed along an entire length of each of said conduits (col. 3, lines 33-63), said air holes in each of said conduits being directed toward the wearer (figs. 2,3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have distributed air holes along an entire length of each of said conduits of the Richardson/Buckman/Balzano combined reference,said air holes in each of said conduits being directed toward the wearer and therefore toward the inner layer of the jacket in view of Clarke in order to effectively and efficiently circulate air to the wearer.
Regarding claim 3, the Richardson/Buckman/Balzano/Clarke combined reference teaches said plurality of conduits includes a body conduit  (vertically extending central 68, fig. 1) and a pair of arm conduits (68 within sleeves, fig. 1) said body conduit being positioned on a back side of said body (fig. 1), said body conduit being vertically oriented in said body (fig. 1), said body conduit having a bottom end and a top end (fig. 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 20090271917) in view of Buckman (U.S. Patent No. 10299525) in .
Regarding claim 4, the Richardson/Buckman/Balzano/Clarke combined reference further teaches each of said arm conduits is positioned in a respective one of said arms (20) (para. 26,figs. 1,2), each of said arm conduits having a terminal end (bottom ends of 68 within sleeves), said terminal end of each of said conduits being positioned adjacent to a cuff  (from 86-22, fig. 2)of said respective sleeve (fig. 1); but fails to teach each of said arm conduits being fluidly coupled to said top end of said body conduit.
Roehr teaches a temperature controlled garment (abstract) having a body conduit (A, see annotated fig.) and two arm conduits (B,C, see annotated fig.), the arm conduits (B,C) fluidly coupled to a top end (D, see annotated fig.) of said body conduit (A)(col. 5, lines 14-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have shortened the body conduit  of the Richardson/Buckman/Balzano/Clarke combined reference such that  each of said arm conduits are fluidly coupled to said top end of said body conduit in view of Roehr in order to increase flexibility of the hood or to adapt the conduit configuration for an embodiment of the jacket without the hood (Richardson teaches the hood is optional (para. 22).


    PNG
    media_image1.png
    680
    565
    media_image1.png
    Greyscale


Regarding claim 5, the Richardson/Buckman/Balzano/Clarke/Roehr combined reference further teaches said housing (44) has an intake (54)(para. 24) and an exhaust (56), said blower being in fluid communication between said intake and said exhaust (para. 24), said blower urging air inwardly through said intake and outwardly through 
Roehr further teaches a bottom end of the body conduit (where 230 connects to A, fig. 1) being fluidly coupled to an exhaust (455,230) of an air producing apparatus (400, 455,230)(fig. 1, col. 6, lines 3-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have reconfigured the housing and conduit arrangement of the Richardson/Buckman/Balzano/Clarke/Roehr combined reference such that the bottom end of said body conduit is fluidly coupled to said exhaust in view of Roehr in order to prevent upper back strain or discomfort since the reconfigured design would place the housing adjacent the bottom end of the body conduit.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 20090271917) in view of Buckman (U.S. Patent No. 10299525) in view of Balzano (U.S. 20140130225) and further in view of Bessette et al. (U.S. 20190289929).

Regarding claim 7, the Richardson/Buckman/Balzano combined reference teaches an on/off switch (78) being attached to the housing to be conveniently reached by the user(para. 28), but doesn’t specifically teach a cool button being movably coupled to said housing, said cool button being electrically coupled to said cooler, said cool button turning said cooler on and off when said cool button is manipulated.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a cool switch to the combined reference, said cool switch being electrically coupled to said cooler, said cool switch turning said cooler on and off when said cool switch is manipulated in view of Bessette in order to allow individual actuation of the cooler.
The Richardson/Buckman/Balzano/Bessette combined reference fails to teach the cool switch being a cool button movably coupled to the housing.
Buckman further teaches controls for the personal heating and cooling device can include a button or switch (18) movably coupled to a housing (fig. 2) to turn the heating or cooling unit on or off (col. 4, lines 52-62).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the cool switch of the combined reference as a cool button movably coupled to the housing in view of Buckman because Buckman teaches a switch and a button as known alternatives that would activate an on/off feature and movably coupling the cool button to the housing would provide convenient access to the switch (supported by para. 28 of Richardson).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 20090271917) in view of Buckman (U.S. Patent No. 10299525) in .

Regarding claim 10, Richardson teaches a temperature controlled garment assembly (10) being configured to warm a user (abstract), said assembly comprising: a jacket (12) being wearable on a user (fig. 1), said jacket having an inner layer (28) and an outer layer (32), said inner layer (28) being comprised of a fluid permeable material (para. 22), said jacket having a body (14) and a pair of sleeves (20)(fig. 1), said body having a back side (backside of body from which the back of the hood extends, fig. 1); a plurality of conduits (68)(fig. 1)(para. 26), each of said conduits being integrated into said jacket (para. 26), each of said conduits being perforated wherein each of said conduits is configured to pass air outwardly therefrom (para. 26) , each of said conduits having an outer wall (wall of 68, perforated tubes, para. 26), said outer wall of each of said conduits having a plurality of air holes extending therethrough (perforated tubes, fig. 2), said air holes being spaced apart from each other (fig. 2) wherein each of said conduits is configured to direct air onto the user when the user wears said jacket (paras. 26,27), (vertically extending central 68, fig. 1) and a pair of arm conduits (68 within sleeves, fig. 1), said body conduit being positioned on said back side of said body (fig. 1), said body conduit being vertically oriented in said body (fig. 1), said body conduit having a bottom end and a top end ( top end and bottom end of vertically extending central 68, fig. 1), 


Buckman teaches a personal heating and cooling device (abstract, col. 3, lines 59-60) that can be incorporated into a jacket (col. 4, lines 52-57) so as to provide a temperature controlled garment assembly being configured to warm or cool a user (abstract, col. 3, lines 59-60, col. 4, lines 52-57), the personal heating and cooling device comprising a housing (14), a heater and cooler within the housing (col. 3, lines 64-66) the heater and cooler being in thermal communication with a blower (16) (col. 5, lines 4-6), said cooler cooling air being blown by said blower when said cooler is turned on wherein said cooler is configured to cool the user when the user wears the garment (col. 4, lines 62-66, col. 5, lines 4-14).

The Richardson/Buckman combined reference fails to teach said outer layer being comprised of a fire resistant material, said outer layer being comprised of a fluid impermeable material, said air holes being distributed along an entire length of each of said conduits, said air holes in each of said conduits being directed toward said inner layer of said jacket, each of said arm conduits being fluidly  coupled to said top end of said body conduit, said bottom end of said body conduit being fluidly coupled to said exhaust, a heat button being movably coupled to said housing, said heat button being electrically coupled to said heater, said heat button turning said heater on and off when said button is manipulated; a cool button being movably coupled to said housing, said cool button being electrically coupled to said cooler, said cool button turning said cooler on and off when said cool button is manipulated; said power supply being electrically coupled to said cooler, the power switch is a power button.
	Balzano teaches an upper body garment having an outer layer (14) that may be comprised of fluid-impermeable material, a fire-resistant material, or other materials that may be desirable.

The Richardson/Buckman/Balzano combined reference fails to teach said air holes being distributed along an entire length of each of said conduits, said air holes in each of said conduits being directed toward said inner layer of said jacket, each of said arm conduits being fluidly  coupled to said top end of said body conduit, said bottom end of said body conduit being fluidly coupled to said exhaust, a heat button being movably coupled to said housing, said heat button being electrically coupled to said heater, said heat button turning said heater on and off when said button is manipulated; a cool button being movably coupled to said housing, said cool button being electrically coupled to said cooler, said cool button turning said cooler on and off when said cool button is manipulated; said power supply being electrically coupled to said cooler, the power switch is a power button.
Clarke teaches an upper body garment (figs. 1-3) comprising air conduits (20a,20b) having air holes (22), said air holes being distributed along an entire length of each of said conduits (col. 3, lines 33-63), said air holes in each of said conduits being directed toward the wearer (figs. 2,3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have distributed air holes along an entire length of each of said conduits of the Richardson/Buckman/Balzano 
The Richardson/Buckman/Balzano/Clarke combined reference fails to teach each of said arm conduits being fluidly  coupled to said top end of said body conduit, said bottom end of said body conduit being fluidly coupled to said exhaust, a heat button being movably coupled to said housing, said heat button being electrically coupled to said heater, said heat button turning said heater on and off when said button is manipulated; a cool button being movably coupled to said housing, said cool button being electrically coupled to said cooler, said cool button turning said cooler on and off when said cool button is manipulated; said power supply being electrically coupled to said cooler, the power switch is a power button.
Roehr teaches a temperature controlled garment (abstract) having a body conduit (A, see annotated fig.) and two arm conduits (B,C, see annotated fig.), the arm conduits (B,C) fluidly coupled to a top end (D, see annotated fig.) of said body conduit (A)(col. 5, lines 14-20), a bottom end of the body conduit (where 230 connects to A, fig. 1) being fluidly coupled to an exhaust (455,230) of an air producing apparatus (400, 455,230)(fig. 1, col. 6, lines 3-14).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have shortened the body conduit  of the Richardson/Buckman/Balzano/Clarke combined reference such that  each of said arm conduits are fluidly coupled to said top end of said body conduit in 
The Richardson/Buckman/Balzano/Clarke/Roehr combined reference fails to teach a heat button being movably coupled to said housing, said heat button being electrically coupled to said heater, said heat button turning said heater on and off when said button is manipulated; a cool button being movably coupled to said housing, said cool button being electrically coupled to said cooler, said cool button turning said cooler on and off when said cool button is manipulated; said power supply being electrically coupled to said cooler, the power switch is a power button.
Bessette teaches an apparel system with a heating and cooling system (abstract, para. 59) having a plurality of power switches including a first switch that manages power to the heating system and a second switch that manages power to the cooling system (para. 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a cool switch, said cool switch being electrically coupled to said cooler, said cool switch turning said cooler on and off when said cool switch is manipulated, and to have provided a heat 
The Richardson/Buckman/Balzano/Clarke/Roehr/Bessette combined reference doesn’t specifically teach the heat switch being a heat button being movably coupled to said housing, the cool switch being a cool button movably coupled to said housing; said power supply being electrically coupled to said cooler, the power switch being a power button.
Buckman further teaches controls for the personal heating and cooling device can include a button or switch (18) movably coupled to a housing (fig. 2) to turn the heating or cooling unit on or off (col. 4, lines 52-62), and teaches the cooling unit and heating unit can be powered by a single power supply(col. 3, lines 59-64). 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the cool switch, heat switch, and power switch of the combined reference as respective buttons movably coupled to the housing  and to have electrically coupled the power supply  to the cooler of the combined reference in view of Buckman because Buckman teaches a switch and a button as known alternatives that would activate an on/off feature and coupling the buttons to the housing would provide convenient accessibility (supported by para. 28 of Richardson) and electrically coupling the power supply to the cooler would conveniently power the cooler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732